Citation Nr: 1340962	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-48 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right foot.

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in December 2011.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a noncompensable evaluation for bilateral pes planus with plantar fasciitis.  During his December 2011 hearing, he provided specific testimony describing how the disability has become worse since his most recent VA examination in November 2009.  As approximately four years have passed since the Veteran's most recent examination, and in light of his assertions of worsening symptoms, the Board concludes that a current examination is warranted.

Further, as discussed during the Veteran's December 2011 hearing, his March 2010 notice of disagreement has been construed as being in disagreement with all evaluations regarding his feet.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issues of entitlement to higher initial ratings for arthritis of the bilateral feet must be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

In light of the above discussion, the Board has determined that additional action and development are necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the case on the issues of entitlement to higher initial ratings for arthritis of the bilateral feet pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral pes planus with plantar fasciitis and arthritis of the feet.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should describe the severity of the Veteran's pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).
  
The examiner should also describe any other associated deformity or functional impairment of the feet.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


